Case 1:19-cv-23084-KMW Document 49 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 19-23084-CIV-WILLIAMS

  OMAR SANTOS, et al.,

        Plaintiffs,

  vs.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC, et al.,

        Defendants.
                        ________ /

                                          ORDER

        THIS MATTER is before the Court on (DE 41) Defendant Experian Information

  Solutions, Inc.’s expedited motion for a partial stay of discovery pending a ruling on its

  motion for summary judgment. Plaintiffs filed a response in opposition (DE 44) and

  Defendant filed a reply (DE 45).

        District courts enjoy broad discretion in deciding how best to manage the cases

  before them and to set and enforce scheduling deadlines. See Johnson v. Bd. of Regents

  of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001); Chudasama v. Mazda Motor Corp.,

  123 F.3d 1353, 1366 (11th Cir. 1997); Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358,

  1360 (11th Cir. 2002) (“At the outset, we stress the broad discretion district courts have

  in managing their cases.”); Johnson v. Bd. of Regents of Univ. of Georgia, 263 F.3d 1234,

  1269 (11th Cir. 2001) (“[W]e accord district courts broad discretion over the management

  of pre-trial activities, including discovery and scheduling.”). On a review of Defendant’s

  motion for summary judgment and Plaintiff’s response, the Court cannot conclude that

  the motion is so clearly meritorious that discovery should be stayed during its pendency.
Case 1:19-cv-23084-KMW Document 49 Entered on FLSD Docket 03/25/2020 Page 2 of 2



  Accordingly, Defendant’s motion (DE 41) is DENIED. The Court reminds Defendant that

  under Local Rule 7.1, “[f]iling and service of multiple motions for partial summary

  judgment is prohibited, absent prior permission of the Court.”

          DONE AND ORDERED in chambers in Miami, Florida, this 25th day of March,

  2020.
